Citation Nr: 1827515	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), rated as 30 percent disabling (other than periods being rated as 100 percent disabling under 38 C.F.R. § 4.30).

2.  Entitlement to a higher initial rating for asthma, rated as 10 percent disabling prior to July 8, 2009, and 30 percent disabling thereafter.

3.  Entitlement to a higher initial rating for right knee chondromalacia patella, rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for a degenerative disc disease, L3-4, rated as 10 percent disabling prior to July 19, 2011, and 20 percent disabling thereafter.

5.  Entitlement to a higher initial rating for tinea versicolor, rated as 10 percent disabling prior August 29, 2007, and 30 percent disabling thereafter.

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to an effective date prior to February 11, 2014, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.D.


ATTORNEY FOR THE BOARD

L.S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to April 1998 and from November 1998 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was most recently before the Board in August 2016, when it was remanded for further development.

TDIU is an element of the Veteran's appeal of the ratings assigned for his service-connected disabilities because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In August 2016, the Board granted entitlement to TDIU in the context of this appeal and deferred assigning an effective of TDIU to ensure the Veteran was afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  An August 2016 rating decision assigned an effective date of February 11, 2014 for TDIU, based on the date the Veteran met the schedular percentage requirements outlined in 38 C.F.R. § 4.16(a) (2017).  The Board notes the remaining rating issues on appeal could potentially affect the Veteran's schedular eligibility for TDIU.  Thus, the Board finds the effective date of TDIU remains on appeal, as reflected on the title page of this decision.

The Veteran appeared at hearing before the undersigned in May 2010.  A transcript of the hearing is of record.

The issues of an increased rating for GERD; higher initial ratings right knee chondromalacia patella and degenerative disc disease, L3-4; and an earlier effective date of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence establishes the Veteran was prescribed a daily combination bronchodilator/anti-inflammatory medication for asthma from April 25, 2007, to at least July 8, 2009, but the preponderance of evidence is against a finding that the Veteran's asthma has resulted in pulmonary function testing (PFT) results of 55 percent of the predicted level or less; at least monthly visits to a physician for required care of exacerbations; intermittent courses of systemic corticosteroids; more than one attack per week with episodes of respiratory failure; or the use of systemic high dose corticosteroids or immunosuppressive medications on a daily basis at any point in the appeal period.

2.  Throughout the appeal period, the Veteran's tinea versicolor has affected more than 20 percent of his entire body but less than 40 percent of his entire body or exposed areas and has not required constant or near-constant systematic therapy such as corticosteroids or other immunosuppressive drugs.

3.  The Veteran's allergic rhinitis has not resulted in polyps or greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side at any point in the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for asthma have been met since April 25, 2007.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.96, 4.97, Diagnostic Code 6602 (2017).

2.  The criteria for a 30 percent rating, but no higher, for tinea versicolor have been met since April 25, 2007.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7899-7813 (2017).

3.  The criteria for a compensable rating for allergic rhinitis have not been met at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

II.  Initial Rating-Asthma

The Veteran seeks a higher initial rating for asthma.  The disability is currently rated as 10 percent disabling prior to July 8, 2009 and 30 percent disabling thereafter in accordance with the criteria outlined in Diagnostic Code 6602.  See 38 C.F.R. § 4.97.

Diagnostic Code 6602 provides for a 10 percent evaluation PFT shows forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

The Veteran was provided an initial VA respiratory conditions examination in May 2007.  The May 2007 VA examiner noted the Veteran's asthma was controlled by a combination of albuterol, Singulair, and Advair with one course of systemic corticosteroids in 2006.  PFT results from the May 2007 VA examination reflect pre-bronchodilator findings of FVC of 106.5 percent predicted and FEV1/FVC of 75.1 percent and post-bronchodilator findings of FVC of 104 percent predicted and FEV1/FVC at 74.3 percent.

The Veteran's asthma was also assessed by a July 2011 VA examiner who was asked to address the functional impairment resulting from all of the Veteran's service-connected disabilities in the context of TDIU.  The July 2011 VA examiner noted the Veteran's asthma required daily inhaled anti-inflammatory medication, but no systemic corticosteroids or immunosuppressive medications.  The July 2011 VA examiner noted the Veteran still had shortness of breath despite treatment, but did not otherwise perform PFT.

The Veteran was provided a second complete VA respiratory conditions examination in October 2015.  The October 2015 VA examiner determined the Veteran's PFT results were normal and did not support a diagnosis of asthma.  PFT results from the October 2015 VA examination reflect pre-bronchodilator findings of FVC of 94 percent predicted and FEV1/FVC of 96 percent and post-bronchodilator findings of FVC of 100 percent predicted and FEV1/FVC at 98 percent.  The October 2015 VA examiner reported the Veteran does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.

The findings of the VA examiners are consistent with the Veteran's treatment records.  An April 2006 treatment record from Pulmonary Consultants of Southwest Florida indicates the Veteran had not used his albuterol regularly, but remained consistent with Advair and Singulair for reactive airway dysfunction.  Private treatment records also include December 2008 PFT results that show pre-bronchodilator findings of FVC of 101 percent predicted and FEV1/FVC of 89 percent predicted and post-bronchodilator findings of FVC 102 percent predicted and FEV1/FVC of 93 percent predicted.  A July 2009 VA non-formulary drug request indicates a pulmonary specialist found the combination of Singulair, Flovent, and albuterol best controlled the Veteran's asthma.  The AOJ assigned a 30 percent rating for asthma based on this note due to daily inhalational of anti-inflammatory medication.  Treatment records show the Veteran's asthma was controlled with a combination of these medications for several years; however, as noted by the October 2015 VA examiner, the most recent treatment records show these medications are no longer required, a finding that is supported by their absence in the Veteran's most recent medication reconciliations.

Upon review of the evidence, the Board finds an earlier effective date for the 30 percent rating currently assigned for asthma is warranted.  Treatment records and examination reports show the Veteran was prescribed a daily combination bronchodilator/anti-inflammatory medication (Advair) from the date of his initial service connection claim for asthma to at least the current effective date of the 30 percent rating, July 8, 2009.  The Board acknowledges the most recent VA examination report and treatment records suggest a 30 percent rating may no longer be warranted due to a cessation of daily inhalational or oral bronchodilator therapy and/or inhalational anti-inflammatory medication; however, the Board will not disturb the 30 percent rating currently assigned for asthma in the interest of due process.  As such, an effective date of April 25, 2007 for the 30 percent rating assigned under Diagnostic Code 6602 is warranted.

The Board further finds a rating in excess of 30 percent is not warranted for asthma at any point in the appeal period.  The Veteran's PFT results have never been shown to be below 75 percent of the predicted level.  A rating in excess of 30 percent under Diagnostic Code 6602 requires PFT results 55 percent of the predicted level or below; otherwise, the evidence must establish at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or the use of systemic high dose corticosteroids or immunosuppressive medications on a daily basis.  The preponderance of evidence in this case is against a finding that the Veteran's has resulted in at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or the use of systemic high dose corticosteroids or immunosuppressive medications on a daily basis.  The Board acknowledges the May 2007 VA examiner noted the Veteran's asthma required one course of corticosteroids in 2006, but this does not satisfy the requirements of the 60 percent rating criteria under Diagnostic Code 6602, which required at least three courses of corticosteroids in a one year period.  Thus, an initial rating in excess of 30 percent for asthma must be denied.

III.  Initial Rating-Allergic Rhinitis

The Veteran seeks a higher initial rating for allergic rhinitis.  The disability is currently rated as noncompensable under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis with no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.  38 C.F.R. § 4.97.  A 30 percent evaluation is assigned when polyps are present.  Id.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran has been provided three VA examinations during the appeal period to assess the functional impairment resulting from allergic rhinitis.  An initial VA examiner in May 2007 noted the Veteran had 50 percent obstruction of the left nasal passage and 20 percent obstruction of the right nasal passage as a result of allergic rhinitis.  There was no evidence of polyps on examination.  A second VA examiner in November 2010 reported there was no obstruction or polyps present at the time of the examination as a result of allergic rhinitis.  This finding was confirmed by a third VA examiner in July 2011, who also found no obstruction or polyps as a result of allergic rhinitis.

There is no evidence in treatment records of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or polyps due to allergic rhinitis.  The Board notes treatment records show the Veteran underwent a nasal septoplasty and bilateral inferior turbinate coblation and outfracture in October 2013 to address a deviation of the nasal septum to the right and turbinate hypertrophy, which a private ear, nose, and throat specialist (ENT), R.J.L., M.D., determined was the source of his difficulty breathing and nasal obstruction.  Treatment records further show this procedure was successful and appears to have alleviated the Veteran's reports of partial nasal obstruction and associated headaches.  These private records do not establish 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side and confirm there are no polyps as a result of allergic rhinitis in the Veteran's case.  Furthermore, they relate the functional impairment experienced by the Veteran due to a nonservice-connected condition, a deviated septum with turbinate hypertrophy.  The Board notes allergic rhinitis relates to the inflammation of the mucous membrane of the nose and does not encompass a deviated septum with turbinate hypertrophy.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1639 (32d ed. 2012).  Thus, the preponderance of evidence is against a finding that a compensable rating is warranted for allergic rhinitis under Diagnostic Code 6522.

IV.  Initial Rating-Tinea Versicolor

The Veteran seeks a higher initial rating for tinea versicolor.  Tinea versicolor is rated by analogy under Diagnostic Code 7806 (relating to dermatitis or eczema) because the condition is not specifically listed in the rating schedule.  See C.F.R. § 4.20.  The disability is currently rated as 10 percent disabling prior August 29, 2007 and 30 percent disabling thereafter in accordance with the criteria outlined in Diagnostic Code 7806.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806, a noncompensable evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A rating can also be assigned under Diagnostic Code 7806 for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), if it is shown to be the predominant disability; however, there is no indication of scarring or disfigurement of the head, face, or neck as a result of tinea versicolor in the Veteran's case.  Thus, the Board's analysis will focus primarily on the body surface area affected by tinea versicolor.

An initial VA examiner in May 2007 noted the Veteran had skin eruptions primarily affecting his upper arms and posterior calves, which the examiner diagnosed as tinea versicolor.  A second VA examiner in November 2010 also noted a rash affecting the Veteran's lower legs and upper arms.  A July 2011 VA examiner reviewed the prior examinations, conducted a physical examination of the Veteran, and noted that 20 percent to 40 percent of the Veteran's total body area was affected by the rash, specifically noting the presence of the rash on the upper back, both arms, and both lower extremities.  The July 2011 VA examiner noted the rash did not affect any of the exposed areas of the body.  The most recent examiner in July 2017 determined tinea versicolor affects less than five percent of the Veteran's entire body and none of the exposed areas.

The findings of the VA examiners are consistent with the Veteran's treatment records and lay reports regarding tinea versicolor.  An August 2007 treatment note indicates treatment for a rash on the upper back, arms, and legs, which was treated with triamcinolone cream and one dose of Diflucan.  During the May 2010 hearing before undersigned, the Veteran testified he had a rash on the upper back, both arms, and both lower extremities.  Private treatment records from September 2016 and May 2017 showed treatment skin lesions on the upper chest, back, and legs.

Upon review of the evidence, the Board finds an earlier effective date for the 30 percent rating currently assigned for tinea versicolor is warranted.  Treatment records and examination reports show tinea versicolor has affected the Veteran's upper back, shoulders, chest, arms, and legs throughout the appeal period during flare-ups of the disability.  The most favorable assessment of the body surface area affected was provided by the July 2011 VA examiner, who determined tinea versicolor affects 20 to 40 percent of the entire body, but none of the exposed areas.  This finding warranted the 30 percent rating currently assigned.  The initial May 2007 VA examiner provided a similar assessment to the July 2011 VA examiner, but did not provide an estimate of the body area affected.  Resolving reasonable doubt in the Veteran's favor, the Board finds a 30 percent rating for tinea versicolor, effective April 25, 2007, is warranted.  See 38 C.F.R. § 4.3.

The Board finds the preponderance of evidence is against a finding that tinea versicolor affects more than 40 percent of the Veteran's entire body or exposed areas.  The Board acknowledges the Veteran's former representative's argument during the May 2010 hearing in which he suggested the Board should find tinea versicolor affects 50 percent of the Veteran's body because it has been shown to affect three major sections of the Veteran's body (torso, arms, and legs).  The Board finds these lay statements are outweighed by the assessment of medical professionals who have assessed the Veteran's disability and found it affects far less body surface area.  There is also no indication the Veteran's tinea versicolor requires constant or near-constant systematic therapy such as corticosteroids or other immunosuppressive drugs.  VA examiners have explicitly denied this type of impairment is present in the Veteran's case, and there is nothing noted in private treatments to the contrary.  The record indicates the Veteran is prescribed topical corticosteroids and antifungal medications for intermittent use to control flare-ups of tinea versicolor.  In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the U.S. Court of Appeals for the Federal Circuit held the use of topical corticosteroids does not automatically qualify as systemic therapy as used in Diagnostic Code 7806.  The Federal Circuit explained topical therapy that affects only the area to which it is applied does not rise to the level of systematic therapy.  There is no indication the intermittent use of topical corticosteroids in the Veteran's case has any affect beyond the area to which they are applied.  Further, there is no indication the Veteran is required to use these medications on a constant or near-constant basis.  Thus, the preponderance of evidence is a finding that a rating in excess of 30 percent is warranted for tinea versicolor and, to that extent, the appeal is denied.  Nevertheless, the evidence establishes a 30 percent rating is warranted for tinea versicolor from the effective date of service connection and, to that extent, the appeal is granted.


ORDER

Entitlement to a 30 percent rating, but no higher, for asthma, effective April 25, 2007, is granted.

Entitlement to a 30 percent rating, but no higher, for tinea versicolor, effective April 25, 2007, is granted.

Entitlement to an initial compensable rating for allergic rhinitis is denied.



REMAND

Since the Board's most recent remand in August 2016, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision regarding the adequacy of VA joint examinations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she could not do so."  29 Vet. App. at 35.  Here, the VA joint examination reports do not include the requisite information regarding additional functional loss during flare-ups.  The examinations also fail to comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.   The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The Board finds new VA knee and back examinations are necessary in light of the recent developments in case law regarding the adequacy of VA joint examinations.

VA last provided the Veteran an intestinal conditions examination in January 2015 to assess the functional impairment resulting from his service-connected GERD.  In October 2016, VA received additional treatment records from the Mayo Clinic that show the Veteran has recently undergone several gastrointestinal procedures, some of which have resulted in additional complications.  The Board finds this newly received evidence triggers VA's duty to provide an examination to assess the current severity of the Veteran's GERD.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

The issue of entitlement to an effective date of TDIU prior to February 11, 2014 is inextricably intertwined with the other issues being remanded to the AOJ for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new examinations to assess the functional impairment resulting from his service-connected right knee and lumbar spine disabilities.

The selected examiner must test range of motion of the knees and the lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must render specific findings as to whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner must also indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a new examination to assess the current severity of his service-connected GERD.

3.  Readjudicate the issues on appeal, to include an effective date of TDIU prior to February 11, 2014.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


